932 A.2d 873 (2007)
BLUE COMET DINER, Respondent,
v.
PENNSYLVANIA HUMAN RELATIONS COMMISSION, Petitioner.
Supreme Court of Pennsylvania.
September 5, 2007.

ORDER
PER CURIAM.
The Petition for Allowance of Appeal is GRANTED and the decision and order of the Commonwealth Court is REVERSED based on this Court's decision in Riedel v. Human Relations Commission of the City of Reading, 559 Pa. 34, 739 A.2d 121 (1999) (distinguishing jurisdiction from authority to act and pointing out that it is axiomatic that issues not preserved for appellate review will not be addressed by the appellate court). Further, this matter is REMANDED to the Commonwealth Court to decide the issues raised by Blue Comet in its initial appeal to that court.
Justice EAKIN dissents.